Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/5/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  On the second to last line of the claim “which are” should be changed to “are”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huh (US Pub. No. 2020/0212140 A1).

As to claim 1, Huh discloses a display apparatus (figs 1-3, [0033]) comprising:
a display element (fig 3, pixel P) comprising a pixel electrode (AE) and an opposite electrode (CE);
a substrate (fig 3, SUB) comprising:
an opening area (TH) corresponding to a component which uses light or sound for a function associated with the display apparatus ([0002],[0076]), 
a display area (AA) including the display element (pixel P) and adjacent to the opening area (TH), 
a non-display area (THB) between the opening area (TH) and the display area (AA), and
a boundary line (HL) separating the opening area (TH) from the non-display area (THB);
an encapsulation layer (130) comprising:
a first inorganic encapsulation layer (PAS1; [0112]), an organic encapsulation layer (PCL; [0112]) and a second inorganic encapsulation layer (PAS2; [0112]) in the display area (AA) and each covering the display element (pixel P), and 
the first inorganic encapsulation layer (PAS1) and the second inorganic encapsulation layer (PAS2) extending from the display area (AA) to the non-display area (THB); and 
a dam portion (patterned layers located in the region THB over the substrate SUB are considered to be the dam portion) in the non-display area (THB) and corresponding to the boundary line (HL) which separates the opening area (TH) from the non-display area (THB), 
wherein in the non-display area, the dam portion which corresponds to the boundary line comprises: 
a plurality of grooves arranged in a direction from the opening area to the display area (see annotated figure 3 below), 
a plurality of dams arranged in the direction from the opening area to the display area, disconnected from each other, and respectively defining the plurality of grooves therebetween (see annotated figure 3 below), and 
within each of the plurality of grooves, the first inorganic encapsulation layer and the second inorganic encapsulation layer which are in contact with each other (see annotated figure 3 below). 

    PNG
    media_image1.png
    626
    1224
    media_image1.png
    Greyscale

As to claim 2, Huh discloses the display apparatus of claim 1 (paragraph above),
wherein within the dam portion:
the plurality of grooves each extends along a thickness direction of the substrate and comprises a width extended in a direction along the substrate (fig 5 shows detail of the grooves TR with a thickness and a width), and 
the width of each of the plurality of grooves both increases and decreases, along the thickness direction of the substrate (fig 5, TR has increases a width from IL2 to IL1 and then also decreases width from IL1 to GI). 

As to claim 3, Huh discloses the display apparatus of claim 1 (paragraph above),
wherein within the dam portion, the plurality of grooves includes grooves adjacent to each other in the direction from the opening area to the display area, along the substrate (see annotated figure 3 above),
further comprising:
the opposite electrode (CE) which is in the display area (AA), extending to the dam portion in the non-display area (THB),
the opposite electrode (CE) which is in the non-display area (THB) including portions of the opposite electrode (CE) which are disconnected from each other (dummy common electrode CED and portion of CE closer to HL is disconnected from CE on the side of TR away from the TH), and 
the portions of the opposite electrode (CE) including a first opposite electrode pattern between the grooves which are adjacent to each other (portion of CE between grooves TR adjacent to each other). 

As to claim 4, Huh discloses the display apparatus of claim 3 (paragraph above),
wherein the portions of the opposite electrode (CE including CED) which are disconnected from each other further include a second opposite electrode pattern in each of the grooves which are adjacent to each other (dummy common electrode pattern CED), and 
the second opposite electrode pattern (CED) is spaced apart from the first opposite electrode pattern (CE located between grooves TR) which is between the grooves adjacent to each other (grooves TR are adjacent to each other). 

As to claim 5, Huh discloses the display apparatus of claim 1 (paragraph above),
the display element (pixel P) which is in the display area (AA) further comprises an intermediate layer (EL) between the pixel electrode (AE) and the opposite electrode (CE), and 
further comprising:
the intermediate layer (EL) which is in the display area (AA), extending to the dam portion in the non-display area (THB),
the intermediate layer (EL) which is in the non-display (THB) are including portions of the intermediate layer (EL) which are disconnected from each other (portions of EL are separated by grooves TR), and 
the portions of the intermediate layer (EL) including a first intermediate layer pattern (portion of EL between grooves TR) between the grooves which are adjacent to each other (grooves TR adjacent to each other). 

As to claim 6, Huh discloses the display apparatus of claim 5 (paragraph above),
wherein the portions of the intermediate layer (EL) which are disconnected from each other further include a second intermediate layer pattern in each of the grooves which are adjacent to each other (portion of EL in the grooves TR), and 
the second intermediate pattern layer is spaced apart from the first intermediate layer pattern which is between the grooves adjacent to each other (portion of EL in the grooves TR are separated from portion of EL between grooves TR). 

As to claim 7, Huh discloses the display apparatus of claim 1 (paragraph above),
a pixel defining layer (BN) in the display area (AA) and defining an opening exposing the pixel electrode (AE); and 
a spacer (SP) in the display area (AA; [0109]) and protruding from the pixel defining layer (BN) in the display area (AA); and
the dam portion comprises:
a first layer (BN in the DMI) in the non-display area (THB) and in a same layer as the pixel defining layer (BN), the first layer disconnected from the pixel defining layer in the display area (BN in DMI is disconnected from BN in AA); and
the plurality of dams including a first auxiliary dam (dam SP in the DMI) in the non-display area (THB) and in a same layer as the spacer (SP), the first auxiliary dam disconnected from the spacer in the display area (fig 3 shows the SP disconnected from the spacer in region AA described in [0109]). 

As to claim 9, Huh discloses the display apparatus of claim 7 (paragraph above),
wherein within the dam portion, 
the plurality of grooves (TR) respectively between the portions of the first layer, includes bottom surface closest to the substrate (SUB), 
the first layer (BN) includes an upper surface furthest from the substrate (SUB), and 
the bottom surfaces are closer to the substrate than the upper surface (bottom surfaces of TR are closer to SUB than upper surface of BN). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh.

As to claim 16, Huh discloses the display apparatus of claim 1 (paragraph above). 
The embodiment of figure 8 of Huh does not explicitly disclose a touch input layer. 
Nonetheless, Huh does disclose that a touch input layer comprising an insulating layer and a sensing electrode in the display area, the touch input layer facing the substrate with the encapsulation layer therebetween ([0028]-[0029]; PAS is considered to be the insulating layer). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the touch input layer described in paragraph [0028] of Huh in the embodiment of the display taught in figures 1-3 since this will improve the functionality of the display device by allowing for the display to recognize touch features. 

As to claim 17, Huh discloses the display apparatus of claim 16 (paragraph above),
wherein the insulating layer (PAS) in the display area (AA) extends from the display area (AA) to the non-display area (THB), and 
the insulating layer (PAS) which is in the non-display area (THB) extends into the plurality of grooves of the dam portion (PAS is in the grooves between DMI and ES). 
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Ouyang et al. (US Pub. No. 2021/0408444 A1), hereafter referred to as Ouyang.

As to claim 8, Huh discloses the display apparatus of claim 7 (paragraph above),
wherein within the dam portion, the plurality of grooves respectively between the portions of the first layer, includes bottom surface closest to the substrate (bottom surface of TR), 
the first layer (DM) includes an upper surface (top surface) furthest from the substrate (SUB).
Huh does not disclose wherein the bottom surface coincide with the upper surface. 
Nonetheless, Ouyang discloses a dam portion between a light transmitting hole (400) and a pixel element (109) wherein a bottom surface of a groove coincides with the top surface of a pixel defining layer in the dam region (fig 2, top surface of 110 in the dam region coincides with a bottom surface of a groove made with the spacer 111). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make openings in the spacers of Huh as taught by Ouyang so that an overflow of an organic encapsulation material can be prevented from reaching the component opening. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Sun (US Pub. No. 2021/0280823 A1).

As to claim 11, Huh discloses the display apparatus of claim 7 (paragraph above).
Huh does not disclose wherein the dam portion further comprises a second auxiliary dam protruded from the first auxiliary dam. 
Nonetheless, Sun discloses wherein a dam portion further comprises a second auxiliary dam protruded from a first auxiliary dam (fig 1, first auxiliary dam is considered to be the lower portion of layer 50 and the second auxiliary dam protruded from the first is considered to be the protrusion portion of layer 50 above the lower portion).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protrusions as taught by Sun in the spacer layer of Huh since this will increase the contact area between the top surface of the retaining wall and the encapsulating layer thus avoiding a problem of film peeling.  

As to claim 12, Huh discloses the display apparatus of claim 7 (paragraph above).
Huh does not disclose wherein the first auxiliary dam within the dam portion comprises an upper groove. 
Nonetheless, Sun discloses wherein a first auxiliary dam within a dam portion comprises an upper groove (fig 1, grooves in auxiliary dam 50 in the region HC). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protrusions as taught by Sun in the spacer layer of Huh since this will increase the contact area between the top surface of the retaining wall and the encapsulating layer thus avoiding a problem of film peeling.  

As to claim 13, Huh in view of Sun disclose the display apparatus of claim 12 (paragraph above).
Sun further discloses wherein the upper groove has a depth along a thickness direction of the substrate (groove in dam 50 has a depth toward substrate 10), 
the first auxiliary dam (dam in portion 50) has a thickness along the thickness direction of the substrate (10), and 
the depth of the upper groove is equal to the thickness of the first auxiliary dam (the upper portion of layer 50 with the grooves is considered to be the first auxiliary dam and thus has the same thickness as the groove since it is formed by the groove). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Seo et al. (US Pub. No. 2019/0334120 A1), hereafter referred to as Seo.

As to claim 14, Huh discloses the display apparatus of claim 1 (paragraph above). 
Huh does not disclose wherein the substrate defines a lower groove in the non-display area, and 
the lower groove is spaced apart from the dam portion and between the dam portion and the display area in the direction from the opening area to the display area, along the substrate. 
Nonetheless, Seo discloses wherein a substrate (fig 9B, substrate 10) defines a lower groove (BR1-F) in the non-display area (PA), and 
the lower groove (BR1-F) is spaced apart from a dam portion (DMP-F) and between the dam portion and the display area (DA) in a direction along the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the lower groove of Seo in the display device of Huh since this will allow for reducing the overall process time and since the groove is filled with the organic encapsulant the display panel will have an increased impact resistant strength. 

As to claim 15, Huh in view of Seo disclose the display apparatus of claim 14 (paragraph above).
Seo further discloses wherein the encapsulation layer further comprises the organic encapsulation layer (33-F) extending from the display area (DA) to the non-display area (PA) and filling the lower groove (BR1-F) in the substrate (10). 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Huh. 

As to claim 18, Seo discloses a display apparatus (fig 9B, display DP-F) comprising:
a substrate (14-F) comprising:
an opening area (area defined by edge GE-F) corresponding to a component which uses light or sound for a function associated with the display apparatus ([0058]-[0065]), 
a display area (DA) adjacent to the opening area (edge GE-F) and including  a display element ([0048]), and 
a non-display area (PA) between the opening area (edge GE-F) and the display area (DA);
a dam portion (fig 9B portion of layers with associated structural elements in region PA, see claim limitation below that further details that the dam portion has grooves as well as dams) in the non-display area (PA), the dam portion comprising:
a plurality of grooves arranged in a direction from the opening area to the display area (fig 9B, grooves in the layers of region PA), and 
a plurality of dams arranged in the direction from the opening area to the display area, disconnected from each other, and respectively defining the plurality of grooves therebetween (fig 9B, dams that define the grooves);
an encapsulation layer (33-F) covering the display element (region DA). 
Figure 9B of Seo does not disclose a touch input layer comprising an insulating layer and a sensing electrode in the display area, the touch input layer facing the substrate with the encapsulation layer therebetween,
wherein the insulating layer of the touch input layer in the display area extends from the display area to the non-display area, and 
the insulating layer of the touch input layer which is in the non-display area extends into the plurality of grooves of the dam portion. 
Nonetheless, figure 4B of Seo does disclose a touch input layer comprising an insulating layer (34) and sensing electrode (36) in the display area (DA), the touch input layer facing the substrate with the encapsulation layer (33-F) therebetween, 
wherein the insulating layer (34) of the touch input layer in the display area extends from the display area to the non-display area (DA to PA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the touch input layer of figure 4B of Seo in the display apparatus of figure 9B since this will increase the functionality of the display apparatus by adding the touch sensing feature. 
Seo does not disclose that the insulating layer of the touch input layer which is in the non-display area extends into the plurality of grooves of the dam portion. 
Nonetheless, Huh discloses a display with display area (P) and non-display area (THB) with an insulating layer (PAS) that is a part of a touch input component ([0028]-[0029]) and etch stop (ES) such that the insulating layer (PAS) extends from the display area to the non-display area and fills the associated grooves (see Annotated figure 9B of Seo modified by including a touch sensing electrode layer shown in figure 4B of Seo and also modified by adding the etch stop ES and insulating layer PAS of Huh).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the etch stop layer and PAS layer of Huh in the display apparatus of Seo since this will allow for further improvement in preventing water permeation from occurring by ensuring a certain thickness of the upper passivation layer (Huh, [0082]).  

    PNG
    media_image2.png
    965
    1551
    media_image2.png
    Greyscale


As to claim 19, Seo in view of Huh disclose the display apparatus of claim 18 (paragraphs above),
Seo further discloses wherein the substrate (14-F) further comprises a boundary line (GE-F) separating the opening area (edge of substrate) from the non-display area (PA), and 
the dam portion (DMP-F) corresponds to the boundary line (GE-F) which separates the opening area (edge of substrate) from the non-display area (PA). 

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to each or suggest all of the limitations of claim 10 including intervening dependent claims and independent claim 1.  Specifically, the prior art fails to teach or suggest a pattern portion between the grooves which area adjacent to each other, the pattern portion being in a same layer as and disconnected from each of the spacer and the first auxiliary dam, the pattern portion being spaced apart from the first auxiliary dam and further from the display area than the first auxiliary dam, the first auxiliary dam having a thickness along a thickness direction of the substrate, and the pattern portion between the grooves which are adjacent to each other having a thickness less than the thickness of the first auxiliary dam, as recited in claim 10.  Additionally, the prior art of record does not teach or suggest wherein the insulating layer of the touch input layer which is in the display area comprises an inorganic layer and an organic layer, the inorganic layer of the touch input layer which is in the display area extends to the non-display area into the plurality of grooves of the dam portion, and the organic layer of the touch input layer which is in the display area extends to the non-display area and fills the plurality of grooves of the dam portion, as recited in claim 20.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Applicant argued that Huh does not disclose a plurality of grooves as claimed and therefore does not also disclose a plurality of dams arranged in the direction from the opening area to the display area, disconnected from each other, and respectively defining the plurality of grooves therebetween. 
Examiner disagrees because Huh, as detailed in annotated figure 3 above, does disclose the plurality of grooves and dams as claimed.  

Pertinent Art
US11233220, US10396311, US2016/0260928, US2020/0176708, and US2020/0144535 are pertinent prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/3/2022